NO. 07-10-0449-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  JANUARY 3, 2011
                          ______________________________

                    In the Interest of T.L.C.G. and T.M.C.G., Children
                          ______________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                  NO. 49,888-D; HON. DON EMERSON, PRESIDING
                        ______________________________

                              MEMORANDUM OPINION
                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Tony Wayne Gindratt perfected this appeal on October 28, 2010. The appellate

record was due on or about November 29, 2010. The court reporter has filed a motion to

extend the time to file the record because appellant apparently failed to pay or make

arrangements to pay for it, as required by Texas Rule of Appellate Procedure 35.3(b)(3).

By letter dated December 14, 2010, we directed appellant to certify to this court, by

December 28, 2010, that he had complied with rule of procedure 35.3(a)(1)(2) and

35.3(b)(3). So too was he informed that failure to meet that deadline would result in the

dismissal of his appeal. To date, this court has not received either the clerk=s record, the

reporter=s record, or notification that the records have been paid for or that arrangements
have been made for payment. Nor has this court received any request to postpone the

dismissal date. Consequently, we dismiss the appeal for want of prosecution.



                                              Per Curiam




                                          2